DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered. Arguments regarding the rejection of claim 13 under 35 U.S.C. 102(b) are persuasive in light of the amendments, however a new ground of rejection is made as discussed below. Arguments regarding the rejection of claims under 35 U.S.C 103(a) as being obvious over Ruiz in view of An have been fully considered. Upon further review of Ruiz, the examiner has concluded that Ruiz anticipates claims 2, 5, 6, 8-12, 14, and 15 as discussed in detail below. Claims 2 and 10 do not require the edges claimed in claim 13. Therefore, the rings directly adjacent to the center of the device of Ruiz may be considered the first and second rings and each of these rings has a linear flare all the way from their first end to their second end. 
Claim Objections
Claims 2-15 are objected to because of the following informalities:  The claims are objected to for using inconsistent claim terminology. At times the rings are referred to as “expandable cylindrical ring” and other times as “expandable ring”. The claims should be amended to consistently refer to the first or second expandable cylindrical rings or “cylindrical” could be deleted from the original recitation of the rings. 
In claim 2, line 5, “the second end” is believed to be in error for --the second end of the second expandable cylindrical ring--. 
In claim 2, line 14, “expendable” is believed to be in error for --expandable--.
In claim 10, line 15, “the second end” is believed to be in error for --the second end of the second expandable cylindrical ring--. 
Claim 13, line 9 recites “a trialing edge” which is believed to be in error for --a trailing edge--.  
In claim 13, line 9 “the second end” is believed to be in error for --the second end of the second expandable cylindrical ring--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the narrow second ends" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the narrow second ends" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 5, 6, 8-12, 14, and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ruiz 6,120,534 (hereafter referred to as Ruiz).
Regarding claim 2, Ruiz discloses medical implant 10 for controlling blood flow in a vessel (col.1, ll.4-6), comprising a first expandable cylindrical ring (considered the ring to the left of the center ring in fig.2B) with a first end and a second end opposite the first end, the first end forming an inflow end, the second end forming a middle portion (see the annotated fig.2B below), a second expandable cylindrical ring (considered the ring to the right of the center ring) with a first end and second end opposite the first end, the first end of the second expandable ring forming an outflow end, the second end forming the middle portion (see the annotated fig.2B below), the second expandable ring coupled to the first expandable ring (coupled via at least the covers discussed in col.3, ll.34-41), a lumen extending between the first and second expandable rings (fig.1A) and a cover disposed over the first and second expandable rings (col.3, ll.34-41; fig.1A), wherein the first and second expandable rings both have a collapsed configuration and an expanded configuration (see figs. 2A and 2B as well as 4A-4C), wherein in the expanded configuration the first expandable cylindrical ring extends with a linear flare all the way from the first end to the second end such that the first end of the first expandable ring is wider than the second end of the first expendable ring, and wherein in the expanded configuration the second expandable cylindrical ring extends with a linear flare all the way from the first end to the second end such that the first end of the second expandable ring is wider than the second end of the second expandable ring (see the annotated fig.2B below which shows each of the rings being wider at the first outer ends of the respective ring wherein each ring has a linear flare from the second end to the first end; note that the claims do not require that the 1st ends are located at terminal edges of the implant), and wherein a pressure of the blood flow is increased due to the narrow second ends of the first and second expandable rings (the narrowest point of the implant is in the center and this narrow center with flared rings on either side functions as claimed).

    PNG
    media_image1.png
    564
    876
    media_image1.png
    Greyscale

	Regarding claim 5, see col.4, ll.13-19 which discloses the mesh/rings are embedded and therefore fixed to the cover.
	Regarding claim 6, see fig.2B which shows the rings aligned along a longitudinal axis.
Regarding claim 8, see fig.1A which shows the cover extending over the protrusions of the rings, wherein the protrusions are considered peaks of the rings. The cover of fig.1A has a straight edge.
Regarding claim 9, see fig.3 which shows the balloons 25 and 26 used to expand the rings.
Regarding claim 10, see the rejection of claim 1 above for the features of the flow controlling device including the rings having wider outer first ends. Due to the narrow center portion which is partially formed by the second ends of the rings, the implanted device causes pressure of the blood flow to increase at the wider inflow end since the narrow center restricts flow.
Regarding claims 11 and 12, see figs. 3-4C which show delivery using a balloon catheter.
Regarding claim 14, see fig.2B for a gap between the first and second rings.
Regarding claim 15, see fig.2B which shows two separate wires forming the first and second rings, each wire being bent in a serpentine shape. Note that the process by which the device is made is not germane to the issue of patentability of the device itself (see product-by-process claims in MPEP 2113).
Claim 13 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shalev et al. WO 01/72239 A2 (hereafter referred to as Shalev). Shalev discloses a medical implant 100 for controlling blood flow in a vessel (pg.2, ll.29-33), comprising a first expandable cylindrical ring 200 with a first end and a second end opposite the first end, the first end forming an inflow end and forming a first plurality of protrusions that define an upstream-most portion of the first expandable cylindrical ring at a leading edge of the medical implant, the second end forming a middle portion 204 (fig.3C), a second expandable cylindrical ring 202 with a first end and second end opposite the first end, the first end of the second expandable ring forming an outflow end and forming a second plurality of protrusions that define a downstream-most portion of the second expandable cylindrical ring at a trailing edge of the medical implant, the second end forming the middle portion 204 (see the annotated fig.3C below), the second expandable ring coupled to the first expandable ring (coupled via 204), a lumen extending between the first and second expandable rings (fig.3C), and a cover disposed over the first and second expandable rings (pg.14, ll.19-24 discloses a coating which covers the rings), wherein the first and second expandable rings both have a collapsed configuration (fig.3C) and an expanded configuration (figs. 1-2), wherein in the expanded configuration the first end of the first expandable ring is wider than the second end of the first expandable ring, and wherein in the expanded configuration the first end of the second expandable ring is wider than the second end of the second expandable ring (figs.1-2 show wider ends and a narrower middle portion), and wherein a pressure of the blood flow is increased due to the narrow second ends of the first and second expandable rings (the implant 100 is capable of functioning as claimed due to the narrow center portion which would limit the flow of blood through the narrow portion causing pressure to increase at the inflow end of the implant; see pg.10, l.31-pg.11, l.7).

    PNG
    media_image2.png
    444
    821
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruiz as applied to claim 2 above, and further in view of Leonhardt et al. 5,713,917 (hereafter referred to as Leonhardt). Ruiz discloses the invention substantially as claimed and as discussed above but does not disclose that the cover is a fabric or the cover is stitched to the first or second expandable rings.
Leonhardt teaches a stent graft, in the same field of endeavor, wherein the cover 24 is low-porosity woven fabric for the purpose of deforming and acting as a fluid conduit (col.8, ll.8-13). Leonhardt further discloses that the cover is stitched to the stent for the purpose of providing tight attachment of the cover to the stent reliably over time (col.8, ll.52-64).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select fabric as the cover material of Ruiz in order to provide a flexible material which can act as a fluid conduit as taught by Leonhardt. It would have been further obvious to select fabric as the material of the cover of Ruiz since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07). It would also have been obvious to attach the cover of Ruiz to the rings by stitching as taught by Leonhardt in order to reliably and tightly attach the cover to the rings as is customary in the art of stent grafts.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruiz as applied to claim 2 above, and further in view of McGuckin Jr. et al. 2002/0052648 (hereafter referred to as McGuckin). Ruiz discloses the invention substantially as claimed and as discussed above but Ruiz shows the cover having a straight edge instead of an uneven edge.
McGuckin teaches a stent graft, in the same field of endeavor, wherein the cover is cut in conformance with protrusions of a ring to form an uneven edge for the purpose of reducing the radial force against the vessel wall (par.15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the cover of Ruiz to have an uneven edge as taught by McGuckin in order to reduce the radial force against the vessel wall. Note that the claims do not require that the edge of the cover is located at an edge of the first ring. “in conformance therewith” is broad and interpreted to require that the shape of the edge is similar to the shape of the protrusion. In the instant case, the cover of Ruiz is disposed over the first ring, and the terminal ends of Ruiz as modified by McGuckin to include an uneven cover edge meets the claim since such an uneven edge is “in conformance”/in agreement with/similar to the protrusions of the first ring.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774